Citation Nr: 0803361	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran does not have a skin disability that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may a skin disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, December 2005, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records.  The 
Board notes that VA is not required to provide a medical 
examination to a claimant as part of the duty to assist if 
the record does not already contain evidence of an in-service 
event, injury, or disease.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004); see also Wells v. Principi, 326 F.3d 
1381 (2003), (Board under no obligation to obtain a medical 
opinion when there is no competent evidence that the 
veteran's disability or symptoms were service related).  In 
this case, as discussed below, there is no evidence that the 
veteran's skin disability is service related.  As such, VA is 
not required to afford the veteran an examination, and 
therefore, VA has no duty to inform or assist that was unmet.

The veteran contends that his skin disability is due to his 
military service, and in particular, to his exposure to Agent 
Orange while serving in Vietnam.  He noted that he did not 
have any problems with his skin anywhere on his body before 
he entered the military, but now he has problems with the 
skin on the bottom of his feet.  He stated that he has 
treated the skin condition on his feet with over-the-counter 
medication for over 30 years.

Here, the service medical records (SMRs) are devoid of any 
reference to treatment or complaints related to the veteran's 
skin, and the entrance and separation examinations note that 
the clinical evaluation of the veteran's skin was normal.  In 
fact, the veteran himself acknowledged that he did not 
receive any medical treatment for his skin condition while in 
the military or since discharge from the military at any VA 
outpatient clinic or hospital.

However, the record contains outpatient treatment records 
from the Indiana VA medical center (VAMC) dated from January 
2006 through August 2006, which contain brief notations 
referencing a skin complaint and diagnosis.  Specifically, a 
June 2005 record shows that he had some erythematous 
maculopapular lesion and vesiculation on a forearm.  It was 
thought to be compatible with contact dermatitis from poison 
ivy or poison oak.  Also, a July 2006 entry noted that the 
veteran's main complaint was that he had cracking on the 
soles of his feet, which he described as chronic.  On 
examination, the physician diagnosed him with hyperkeratosis 
of the feet and noted that he would be given some lac-hydrin 
for his feet.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

Here, the record shows that the veteran served as a fire 
crewman and received the combat infantry badge for his 
service in Vietnam.  Therefore, exposure to herbicides is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
hyperkeratosis or contact dermatitis is not one of the 
diseases noted under 38 C.F.R. § 3.309 as a disease having a 
positive association with herbicide exposure.  Therefore, the 
veteran's skin disability is not presumed to be the result of 
in-service disease or injury.  Further, the record does not 
contain medical evidence linking the veteran's hyperkeratosis 
to herbicide exposure.

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  Here, as noted above, the 
veteran's SMRs do not contain complaints or treatment related 
to any type of skin condition, and his entrance and discharge 
examinations reveal a normal clinical evaluation for the 
skin.  Further, the veteran himself acknowledged that he did 
not receive treatment for his skin disability during service 
or since his discharge, and the first and only post-service 
medical evidence in the record pertaining to a skin 
disability is the July 2006 entry diagnosing the veteran with 
hyperkeratosis of the feet.  

In sum, there is no competent evidence medically relating any 
current skin disability to military service, including in-
service herbicide exposure.  Absent a medical opinion in the 
record of a relationship to military service in general, or 
specifically, to exposure to herbicide agents during military 
service and the development of a skin disability, the 
veteran's claim for service connection for a skin disability 
must be denied.  Even by the veteran's own admission, there 
has been no continuity of symptomatology since his period of 
military service.  Consequently, there is no basis for 
concluding that any current disability is traceable to the 
veteran's period of military service.

Although the veteran contends that his skin disability was 
caused by his exposure to herbicide agents while in Vietnam, 
there is no indication, and he does not contend, that he has 
any education, training, or experience that would make him 
competent to render medical opinions concerning etiological 
relationships.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).


ORDER

Entitlement to service connection for a skin disability, 
including as due to exposure to herbicides, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


